Citation Nr: 1735983	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 10 percent since November 30, 2009, for hypertension with hypertensive retinopathy, to include entitlement to separate compensable ratings.

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a bilateral knee disorder and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for an upper and lower back disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from November 1969 to November 1989.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Oakland, California, Regional Office (RO). In April 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record.

The issue of whether new and material evidence has presented to reopen the Veteran's claim of service connection for a bilateral shoulder disorder has been raised by the record in a June 2014 Authorization for Release of Information and the issues of service connection for dental and vision disorders were raised on the Veteran's June 2013 VA Form 9, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The issues of whether new and material evidence has been received to reopen the Veteran's claims of service connection for bilateral hearing loss, a bilateral knee disorder, and a back disorder, and the issue of an increased rating for hypertension with hypertensive retinopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Tinnitus originated during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An organic disease of the nervous system including tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

The Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears. His records do reflect, however, that he was enrolled in a hearing conservation program as a result of routine exposure to hazardous noise. At his April 2017 Board hearing, he testified that he worked as an aircraft electrician.

At a June 1995 VA audiological examination, the Veteran reported that tinnitus began in the late 1980's. In July 2011, his private audiologist opined that, given the Veteran's report of extensive in-service noise exposure, it is more likely than not that the Veteran's tinnitus was caused by service.

As the Veteran had in-service noise exposure, a VA examiner noted that his tinnitus began while he was still in service, and his private audiologist attributed his tinnitus to his in-service noise exposure, service connection is warranted and the claim is granted.



ORDER

Service connection for tinnitus is granted.


REMAND

Remand of the issue of an increased rating for hypertension with hypertensive retinopathy is necessary to obtain an updated VA examination. The Veteran's last examination was in January 2010 and he indicated at his April 2017 Board hearing that he had higher blood pressure readings taken since that time. Additionally, the Veteran, his family members, and a physician have indicated that additional symptoms and disorders are associated with the Veteran's hypertension disorder and, therefore, any additional examinations deemed necessary should also be provided.

In June 2014, the Veteran submitted several Authorizations for Release of Information, but VA did not attempt to obtain those records. Additionally, at his April 2017 Board hearing, the Veteran provided the names of other medical providers whose records have not been associated with his file. Lastly, in November 2009, Dr. A.H. wrote a letter on the Veteran's behalf but treatment records from Dr. A.H. have also not been associated with the file.

Following association of the Veteran's treatment records with his file, he should be afforded VA examinations.

The issues of whether new and material evidence has been received to reopen the Veteran's claims of service connection for bilateral hearing loss, a bilateral knee disorder, and upper and lower back disorders will be deferred pending receipt of the Veteran's missing treatment records.




The case is REMANDED for the following action:

1.  Obtain treatment records from the following government facilities where the Veteran has stated he has been treated since service separation:

*David Grant U.S. Air Force Medical Center (USAFMC) at Travis Air Force Base, California

*McClellan Outpatient Satellite Clinic, associated with David Grant USAFMC

2.  Send the Veteran a letter, along with any necessary authorization forms, requesting that he authorize VA to obtain any medical treatment records from the following facilities and individuals:

*Kaiser Permanente, including the audiometric test results from a May 2011 audiological examination

*Mercy Medical Group

*Dr. A. Hassan

*Burger Rehabilitation Systems

3.  AFTER ASSOCIATING THE ABOVE RECORDS WITH THE VETERAN'S FILE, schedule the Veteran for ALL NECESSARY VA examinations to obtain an opinion as to the current nature of his hypertension disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner's attention is drawn to the following:

*November 2009 written statement from the Veteran describing the severity of his hypertension and that he had associated chest pains.

*November 2009 statement from Dr. A.H. associating the Veteran's hypertension with cardiovascular disease, orthopnea, nocturia, shortness of breath, chest pain, and sinus brachycardia and atrial fibrillation. VBMS Entry 12/14/2009, p. 19-20.

*January 2010 VA hypertension and eye examinations.

*May 2011 notice of disagreement (NOD) where the Veteran described his current treatment for hypertension and symptoms and disorders that have been associated with his hypertension. 

*October 2012 private magnetic resonance imaging (MRI) study of the Veteran's brain indicating that he had a stroke. VBMS Entry 9/20/2013, p. 17-19.

*June 2013 VA Form 9 where the Veteran described symptoms of vertigo and a stroke that he associated with his hypertension. 

*October 2013 statements from the Veteran's spouse and brother and from the Veteran indicating that the Veteran had a history of vertigo associated with his hypertension. 

*April 2017 Board hearing testimony.

4.  AFTER ASSOCIATING THE ABOVE RECORDS WITH THE VETERAN'S FILE, schedule the Veteran for a VA audiology examination to obtain an opinion as to the nature and etiology of any bilateral hearing loss. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether any hearing loss was caused by the Veteran's documented in-service hazardous noise exposure.

The examiner's attention is drawn to the following:

*In-service audiograms dated September 1978, December 1986, July 1987, November 1988, and August 1989. VBMS STR Entry 8/27/2014, Volume 1, p. 20, 22, 24, 25, 36, 39; STR Entry 8/27/2014, Volume 2, p. 24.

*In-service physical examinations and reports of medical history dated September 1969, October 1974, May 1982, March 1985, November 1987, November 1988, and July 1989. VBMS STR Entry 8/27/2014, Volume 2, p. 58-61, 100-121. 

*September 1992, June 1993, and June 1994 audiometric test results and June 1994 hearing conservation examination. VBMS Entry 5/18/1995, p. 29-31.

*June 1995 VA audiological examination.

*November 2009 statement from the Veteran where he indicated that he reported difficulty hearing on his initial VA examination.

*May 2010 written statements from two of the Veteran's fellow service members and from his spouse.

*May 2010 private audiogram and audiological test results. VBMS Entry 5/24/2011, p. 29-30, 35.

*May 2010 Correspondence from the Veteran about how his military occupation exposed him to hazardous noise.

*May 2011 NOD where the Veteran described his in-service noise exposure.

*June 2013 VA Form 9 where the Veteran reiterated that he has difficulty hearing.

*April 2017 Board hearing testimony.

5.  AFTER ASSOCIATING THE ABOVE RECORDS WITH THE VETERAN'S FILE, schedule the Veteran for a VA knee examination to obtain an opinion as to the nature and etiology of all right and left knee disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether each identified left and right knee disorder was caused by any in-service event, disease, disorder, or injury.

The examiner's attention is drawn to the following:

*In-service physical examinations and reports of medical history dated September 1969, October 1974, May 1982, March 1985, November 1987, November 1988, and July 1989. VBMS STR Entry 8/27/2014, Volume 2, p. 58-61, 100-121. 

*May 2008 left knee treatment and X-ray study indicating that the knee was normal. VBMS Entry 5/24/2011, p. 49, 51.

*November 2009 claim with statement from the Veteran describing in-service injuries to his knees.

*May 2010 written statements from two of the Veteran's fellow service members and from his spouse.

*July and August 2010 letters from the Veteran's private physician and from his private chiropractor. 

*May 2011 NOD where the Veteran described in-service knee injuries.

*June 2013 VA Form 9 describing on-going bilateral knee treatment and physical therapy.

*April 2017 Board hearing testimony.

6.  AFTER ASSOCIATING THE ABOVE RECORDS WITH THE VETERAN'S FILE, schedule the Veteran for a VA spine examination to obtain an opinion as to the nature and etiology of all upper and lower back disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether each identified upper and lower back disorder was caused by any in-service event, disease, disorder, or injury.

The examiner's attention is drawn to the following:

*In-service physical examinations and reports of medical history dated September 1969, October 1974, May 1982, March 1985, November 1987, November 1988, and July 1989. VBMS STR Entry 8/27/2014, Volume 2, p. 58-61, 100-121. 

*May 1994 VA treatment record indicating that the Veteran twisted his back while at work. VBMS Entry 5/18/1995, p. 5.

*July 1995 private treatment record indicating treatment for low back pain. VBMS Entry 2/2/2010, p. 30.

*July 2007 private treatment records indicating complaints of neck and low back pain. VBMS Entry 5/24/2011, p. 54-55.

*May 2008 private treatment record indicating treatment for low back complaints and X-ray study indicating normal lumbar spine. VBMS Entry 5/24/2011, p.47-48, 51.

*March 2009 private treatment record stating that the Veteran was seeing a chiropractor for his middle back. VBMS Entry 5/24/2011, p. 22.

*November 2009 claim with statement from the Veteran describing in-service injuries to his back.

*November 2009 letter from Dr. A.H. describing that the Veteran has had back pain since service and that he did "considerable physical work of bending, lifting, twisting, and turning," while in service. VBMS Entry 12/14/2009, p. 19-20.

*May 2010 written statements from two of the Veteran's fellow service members and from his spouse.

*July and August 2010 letters from the Veteran's private physician and from his private chiropractor. 

*May 2011 NOD where the Veteran described in-service back injuries.

*November 2012 private treatment record indicating complaints of chronic low back pain that had been going on for "many years." VBMS Entry 9/20/2013, p. 21.

*June 2013 VA Form 9 indicating on-going upper and lower back complaints.

*April 2017 Board hearing testimony.

7.  Readjudicate the issues on appeal, INCLUDING ENTITLEMENT TO SEPARATE COMPENSABLE RATINGS FOR THE VETERAN'S HYPERTENSION DISORDER. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


